I concur for affirmance on the first ground stated by Judge GRAY. The provisions of the Election Law governing the question now before us are not entirely free from ambiguity and uncertainty. I think, however, that they may fairly be construed as permitting what was done in this case, and in view of the fact that the legislature for several years has allowed such interpretation by the courts to prevail and be followed by political parties when, independent of the question of constitutionality raised by Chief Judge CULLEN, it could have avoided or prevented the same by a slight amendment of the statute makes me the more ready to adopt this view.